   Case 2:20-mj-00231-LRL Document 1 Filed 06/16/20 Page 1 of 2 PageID# 1
                                                                       FILED

                     IN THE UNITED STATES DISTRICT COURT i
                                                            I II     JUN 1 6 2020
                                                           1    I
                     FOR THE EASTERN DISTRICT OF VIRGINIA !     L
                                                           i   CLERK, U.S. DISTRICT COURT
                                 NORFOLK DIVISION                    NORFOLK. VA
UNITED STATES OF AMERICA


      V.                                Case No.
                                        CORRECTED COURT DATE: JUNE 19, 2020
ISRAEL SALAZAR


                               CRIMINAL INFORMATION


                                    COUNT ONE
                    (Misdemeanor) - Violation No. 09843676

      THE UNITED STATES ATTORNEY CHARGES:


      That on or about June 1, 2020, at Naval Station Norfolk, Virginia, on

lands acquired for the use of the United States and within the special

maritime and territorial jurisdiction thereof, in the Eastern District of

Virginia, the defendant, ISRAEL SALAZAR, did knowingly and unlawfully drive

and operate a motor vehicle while under the age of twenty-one (21) and after

illegally consuming alcohol.

      (In violation of Title 18, United States Code, Sections 7 and 13,
assimilating Code of Virginia, Section 18.2-266.1.)


                                    COUNT TWO
                                  (Misdemeanor)

      THE UNITED STATES ATTORNEY CHARGES:


      That on or about June 1, 2020, at Naval Station Norfolk, Virginia, on

lands acquired for the use of the United States and within the special

maritime and territorial jurisdiction thereof, in the Eastern District of

Virginia, the defendant, ISRAEL SALAZAR, did knowingly and unlawfully drive

and operate a motor vehicle while under the influence of alcohol.

      (In violation of Title 18, United States Code, Sections 7 and 13,
assimilating Code of Virginia, Sections 18.2-266 and 18.2-270.)
   Case 2:20-mj-00231-LRL Document 1 Filed 06/16/20 Page 2 of 2 PageID# 2



                                    Respectfully submitted,

                                    G. Zachary Terwilliger
                                    United States Attorney


                              By:          X CL
                                     fames T. Cole
                                    ''Special Assistant U.S. Attorney
                                     Office of the U.S. Attorney
                                    101 West Main Street, Suite 8000
                                    Norfolk, VA 23510
                                    Ph: (757) 441-6712
                                    Fax:(757) 441-3205
                                    James.Cole@usdoj.gov




                            CERTIFICATE OF MAILING


I hereby certify that on the date indicated below, I caused a true and
correct copy of the foregoing Criminal Information to be mailed, postage
prepaid, to the defendant in the above-styled case.


                                     I Ol
                              fames T. Cole
                             ^Special Assistant U.S. Attorney
                             Office of the U.S. Attorney
                             101 West Main Street, Suite 8000
                             Norfolk, VA 23510
                             Ph: (757) 441-6712
                             Fax:(757) 441-3205
                              James.Cole@usdoj.gov


                              ]S      T>/Aa>   ^30
                             Date
